On Motion to Dismiss.
MONROE, C. J.
Plaintiff herein brought a previous suit against the Louisiana Central Lumber Company et al. for the recovery of certain tracts of land said to have been donated to Pine Grove Academy and to have been conveyed to the parties made defendants without legal authority; the allegations of its petition, as recited in the opinion of this court being, in effect, that Pine Grove Academy was incorporated by Act 76 • of 1838, whereby, also, the state donated to it the sum of $1,500 for the use and benefit of the youth and inhabitants generally of Caldwell parish; that in 1839 the lands in question were donated to it, for school purposes, by James McCoy, Robert Chew, Henry M. Hymans, and Daniel W. Coxe, and that the title thereto was confirmed by act of Congress of July 29, 1854 (10 Stat. 802, c. 161); that certain sales of the lands by William Sweany to the police jury in 1843, and by the sheriff in 1845, and all subsequent sales thereof were null; that neither the corporation nor its trustees were authorized to dispose of its property; that the act of 1838 was superseded by Act 195 of 1860, reincorporating the academy for 25 years, at the expiration of which period it ceased to exist; that thereafter, its president and secretary sold, or pretended to sell, 2.369 acres of its land to the Greenville Land Company ; and that defendants were claiming under titles said to have been acquired from that company.
Plaintiff assumed to bring the suit as the administrator of the property of the public schools of the parish and as representing its school children, taxpayers, and citizens generally, upon the theory that, when Pine Grove Academy ceased to exist, its property became public school property. But the suit was dismissed for lack of interest or authority in plaintiff to bring it. School Board v. La. Cent. Lumber Co., 136 La. 337, 67 South. 23.
Thereafter (during the same year) the General Assembly passed Act No. 24 of the Extra Session of 1915, which declares (quoting in part):
“That the board of school directors of Caldwell parish be and they are hereby granted the right of action to provoke a judicial liquidation of the affairs, funds, and property of the late corporation known as Pine Grove Academy of Caldwell parish, and empowering the said judicial liquidator to sue for all property, real and personal, acquired by said Pine Grove Academy, or its directors and trustees, and belonging to same, on the date of its dissolution under the provision of Act 195 of 1860; that said judicial liquidator shall be, and he is hereby authorized to take possession of the said property and funds of the said academy, and administer same for the benefit of the public schools of Caldwell parish; provided, that the right to make any and all legal and equitable defenses is reserved to all persons or corporations, who claim to have acquired title to any of the lands or other property originally donated to the said Pine .Grove Academy.”
Proceeding under the act thus quoted, the board then, on July 16,1915, brought another suit, in which it alleged that it had accepted the terms of the act, and prayed that W. L White, one oij its members, be appointed *273liquidator of Pine Grove Academy, and directed to administer its property and affairs for the benefit of the public schools of the parish.
The act in question was signed on June 11, 1915, and on June 24th following, J. J. Meridith and R. R. Redditt presented a petition to the district court, alleging that Pine Grove Academy had been dissolved by resolution of its board of trustees, that by the same authority they had been duly elected, and qualified liquidators of the corporation and dispensed from furnishing bond, and praying that the action of the trustees be confirmed and the authority vested in them (petitioners) as liquidators be recognized. There appears to have been filed with the petition what purport to be copies of the minutes of the board of directors and board of trustees, respectively, of Pine Grove Academy, which show that on June 19th (before the act of June 11th had become operative in that part of the state), J. J. Meridith and R. R. Redditt (the two defendants herein), together with G. P. Thorn-hill, calling themselves the board of directors of Pine Grove Academy, held a meeting “pursuant to a call of the president” (Thorn-hill), and voted that a meeting of the board of trustees be called for June 21st to deliberate upon the question of the dissolution of the corporation and the liquidation of its affairs; that on June 21st, accordingly, J. J. Meridith, R. R. Redditt, and G. P. Thornhill, calling themselves the board of trustees of Pine Grove Academy, assembled in that capacity, pursuant to the call of the board of directors (being joined theoretically, by F. M. Reed, represented by R. R. Redditt, A. B. Hundley, represented by J. J. Meridith, and Jos. N. Dial, represented by C. P. Thornhill), and, after a dozen or more preambles, resolved that it was the sense of the board that the academy be dissolved; that the assets be distributed for educational purposes and for the benefit of the inhabitants of Caldwell parish, after deducting the expenses of the liquidation; and that J. J. Meridith and R. R. Redditt be elected liquidators with full powers, dispensed from giving bond, and requested to have their election confirmed by the court. And upon that showing, the district court, on June 23d, made an order, ratifying and confirming the action of the board of trustees. When, therefore, on July 16th following, the school board, acting under the authority of Act 24 of June 11, presented its petition for the liquidation, it found defendants in possession (so to speak), and it proceeded contradictorily with them, praying that they be required to show cause why their appointments as liquidators should not be decreed void, and W. L. White appointed in their stead. To those demands the defendants excepted, on the grounds: (1) That they could not be proceeded against by rule; (2) that, if that should be allowed, the board was without authority to question the conduct, management, or liquidation of the affairs of the academy, for the reason that that corporation had been given perpetual existence by the act of 1838, and no other body or corporation could be authorized to meddle with its affairs; (3) that, having been elected liquidators and confirmed by the court, and being officers of the court, defendants could not be ousted save upon charges duly preferred and facts shown which would justify such removal; (4) that the matter of the appointment of liquidators was within the discretion of the trial court, and, the appointing power having been exercised, the appointees could not be dispossessed, save for cause duly shown.
There was judgment maintaining the exceptions and rejecting plaintiff’s demands, from which it appealed to this court, where the judgment appealed from was reversed and the case remanded to be proceeded with according to law. Upon its return to the district court, plaintiff caused judgment by *275default to be entered, which, however, was set aside upon the filing, by defendants, of an answer of great prolixity and verbosity. Plaintiff then ruled defendants to show cause why judgment should not be rendered, as prayed for by it, on the face of the papers, and, after hearing, such judgment was rendered, whereupon defendants prayed for and were allowed the appeal, which plaintiff now moves to dismiss, on the ground, in effect, that the same issues are presented by defendants’ answer as were raised by their exceptions and decided adversely to them on the previqus appeal.
[1] The motion to dismiss cannot be sustained. The answer of defendants presents other issues than those raised by their exceptions. The judgment appealed from, in effect, annuls a judgment previously rendered by the trial court, and dispossesses defendants of the authority thereby conferred. The judgment was, in its nature, appealable, and the appeal has been granted and perfected, and the right to be heard on such appeal does not depend on the merits of appellants’ case, which are to be determined upon such hearing, and not upon a motion to dismiss.
The motion is therefore denied.